                Case 15-17362-RAM         Doc 56    Filed 06/01/20     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

In re:                                               Case No.: 15-17362-RAM
                                                     Chapter 13
         Lucia Teresa Gedo
                  Debtor(s)           /

                        OBJECTION TO CLAIM ON SHORTENED NOTICE

              IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                                TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition of your claim is recommended. Upon the filing of this
objection an expedited hearing on this objection will be scheduled on the date already scheduled
for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the [trustee][debtor]
objects to the following claim filed in this case:

Claim                                         Amount of
No.              Name of Claimant             Claim

1                CitiMortgage, Inc.           $166,134.39

Basis for Objection and Recommended Disposition

On or about August 11, 2015, Creditor filed a secured proof of claim in the amount of $166,134.39
and an arrearage in the amount of $60,718.20 for a mortgage on the Debtor’s Homestead (acct.
ending in xxxxx6236). The arrearages on the claim was reduced to $49,223.40 and the full amount
of the arrearages were to be paid in the plan. On April 9, 2020, the Creditor confirmed that the
loan was current and was due for the July 1, 2020 payment. Debtor requests the claim be allowed
as filed, with reduced arrearages in the amount of $49,223.40 to accurately reflect the claim.

The undersigned acknowledges that this objection and the notice of hearing for this objection will
be served on the claimant and the debtor at least 14 days prior to the confirmation hearing date and
that a certificate of service conforming to Local Rule 2002-1(F) must be filed with the court when
the objection and notice of hearing are served.

DATED: June 1, 2020                                  Respectfully Submitted:
                                                     Robert Sanchez, P.A.
                                                     355 West 49th Street
                                                     Hialeah, FL 33012
                                                     Fl. Bar No. 0442161
                                                     Telephone: (305) 687-8008
                                                     E-Mail: court@bankruptcyclinic.com




LF-70 (rev. 12/01/09)
